Case 5:13-cv-00444-VAP-OP Document 203 Filed 10/14/20 Page 1 of 3 Page ID #:18049



        PRISON LAW OFFICE
    1   DONALD SPECTER (SBN 83925)
        SARA NORMAN (SBN 189536)
    2   1917 Fifth Street
        Berkeley, California 94710
    3   Telephone: (510) 280-2621
        Email: dspecter@prisonlaw.com
    4          snorman@prisonlaw.com
    5
    6
        Attorneys for Plaintiffs

    7
    8                        UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11
        QUINTON GRAY, et al., on behalf of            Case No. EDCV13-0444 VAP (OP)
   12 themselves and all others similarly
                                                      CLASS ACTION
   13 situated,
              Plaintiffs,
   14                                                 STIPULATION AND PROPOSED
        v.                                            ORDER TO REVISE COVID-19 PLAN
   15
        COUNTY OF RIVERSIDE,
   16 Defendant.
   17
              On April 4, 2020, this Court granted Plaintiffs’ Emergency Motion to Enforce
   18
        the Consent Decree and ordered Defendant to develop and implement a plan to
   19
        minimize the spread of COVID-19 in the Riverside County jails, consistent with the
   20
        guidance of the Centers for Disease Control and Prevention and the Court experts.
   21
        ECF No. 193. July 23, 2020, the Court ordered Defendant to implement the plan
   22
        that the parties had negotiated. ECF No. 202.
   23
              Since that time, Defendant has worked to implement the Court-ordered plan.
   24
        Recognizing the importance of out-of-cell time for the physical and mental health of
   25
        people in the jails, Defendant sought to modify the plan to expand the size of
   26
        cohorts throughout the jails to allow more dayroom time for people in celled
   27
        housing while also managing risk of exposure to the coronavirus. The parties
   28

                                      STIPULATION AND PROPOSED ORDER
Case 5:13-cv-00444-VAP-OP Document 203 Filed 10/14/20 Page 2 of 3 Page ID #:18050




    1 negotiated in good faith and agreed that the following modification to Defendant’s
    2 COVID-19 plan would serve those interests. Accordingly, the parties stipulate to
    3 the following:
    4         1. In celled housing, the four-person cohorts will be expanded to ten-person
    5 cohorts, allowing 10 people out of their cells in the dayroom at a time. All other
    6 measures remain the same, and people in the dayroom will be required to wear
    7 masks and keep six feet of physical distance where possible. This step is taken for
    8 the purpose of providing people housed in cells more time out of their cells.
    9         2. In dorm housing, people will no longer be required to remain on their beds
   10 when other cohorts have dayroom time. People will be allowed to move around the
   11 dorm without limitations by cohort. All other measures remain the same, and
   12 people off their beds will be required to wear masks and keep six feet of physical
   13 distance where possible.
   14         3. The County will provide plaintiffs’ counsel with weekly data reports of (a)
   15 out-of-cell time for each cohort in each celled housing unit for each day and (b) test
   16 results as required in the current plan but including two additional pieces of
   17 information for confirmed cases: the purpose of the testing (booking, symptoms, by
   18 request, contact tracing, etc.) and the housing location at the time of testing. The out
   19 of cell data will be a week “behind” due to the time required to compile the
   20 information.
   21         4. The parties will engage in future discussions regarding increasing dorm
   22 capacity and adjusting cohort size based on testing results, data, and developing
   23 science on COVID-19 transmission.
   24         The parties further stipulate that this relief meets the requirements of 18
   25 U.S.C. § 3626: the relief is narrowly drawn, extends no further than necessary to
   26 ensure the protection of the federal constitutional and statutory rights of Plaintiffs,
   27 and is the least intrusive means necessary to accomplish those objectives.
   28
                                                  2
                                        STIPULATION AND PROPOSED ORDER
Case 5:13-cv-00444-VAP-OP Document 203 Filed 10/14/20 Page 3 of 3 Page ID #:18051




    1
    2
    3
              IT IS SO AGREED AND STIPULATED.

    4 DATED: October 14, 2020                 LEWIS BRISBOIS BISGAARD & SMITH              LLP

    5
    6
    7                                         By:         /s/ Arthur K. Cunningham
                                                    Arthur K. Cunningham
    8                                               Attorneys for Defendant,
    9                                               COUNTY OF RIVERSIDE

   10
              IT IS SO AGREED AND STIPULATED.
   11
   12
        DATED: October 14, 2020               PRISON LAW OFFICE
   13
   14
   15                                         By:         /s/ Sara Norman
   16
                                                    Sara Norman
                                                    Attorneys for Plaintiffs
   17
   18
              All signatories listed, and on whose behalf this filing is submitted, concur in
   19
        the filing’s content and have authorized the filing
   20
   21                                            /s/ Sara Norman
   22                                            Sara Norman

   23
   24
   25
   26
   27
   28
                                                    3
                                         STIPULATION AND PROPOSED ORDER
